Citation Nr: 0403536	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980, and from April 1981 to May 1989.

This matter comes before the Board on appeal from a June 1999 
rating decision by the RO which, in part, denied a claim of 
entitlement to service connection for a low back disability.  
In February 2001 and July 2003, the Board remanded the issue 
for additional development.


REMAND

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) with respect to her claim of entitlement to service 
connection for low back disability.
 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. § 3.159 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim of service 
connection for low back disability, particularly the 
information or evidence required of the veteran and the 
evidence that VA will obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  Although the RO sent the veteran a letter in June 
2001 informing her of the passage of the VCAA, the RO did not 
specifically inform the veteran of what it would take to 
substantiate her claim for entitlement to service connection 
for a low back disability.  The notice did not meet all the 
requirements of 38 C.F.R. § 3.159(b) (2003).  
 
Moreover, there are additional reasons for remand, including 
the need to obtain a medical opinion.  In this regard, the 
record indicates that the veteran was seen in service with 
the following complaints, assessments, and diagnoses:  muscle 
strain to the back and neck after falling down stairs in 
October 1978; complaints of low back pain in April 1983, 
April 1987, and November 1986; musculoskeletal pain in April 
1987; and lumbar strain after falling down steps and lifting 
boxes in November 1986.  The record also reflects post-
service low back injuries in November 1997 when the veteran 
was involved in a motor vehicle accident, and in April 2001, 
when she fell in the mud, as well as numerous assessments of 
low back pain.  Nevertheless, the Board finds that the record 
is inadequate because it lacks a medical nexus opinion as to 
the medical probabilities that any currently diagnosed low 
back disability is related to service rather than to post-
service injuries such as the veteran's injuries sustained due 
to the motor vehicle accident or falling in the mud.  In this 
regard, the Board finds that a VA medical opinion would be 
helpful to clarify the nature and etiology of the veteran's 
low back disability, and would be instructive with regard to 
the appropriate disposition of this claim.  Therefore, a 
remand is required to obtain one.  38 C.F.R. § 19.9 (2003).  
(Although the veteran did not appear for a VA examination 
scheduled in February 2003, given the need to remand this 
case for compliance with 38 C.F.R. § 3.159(b), the veteran 
should be given another opportunity.)

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The appellant 
should be specifically told of what is 
yet required of her to substantiate her 
claim of entitlement to service 
connection for low back disability, and 
of the information or evidence that VA 
will yet obtain with respect to her 
claim.  38 C.F.R. § 3.159 (2003).  She 
should be specifically informed that she 
should submit any evidence in her 
possession that pertains to the claim on 
appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where she has received 
treatment for her back from February 2002 
to the present.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The examination is 
necessary to determine the nature and 
etiology of her low back disability.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed low back disability.  The 
examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed low back disability 
originated in, or is otherwise 
traceable to, military service, 
rather than to a post-service 
injury.  (The examiner should note 
these complaints, assessments, and 
diagnoses in service:  muscle strain 
to the back and neck after falling 
down stairs in October 1978; 
complaints of low back pain in April 
1983, April 1987, and November 1986; 
musculoskeletal pain in April 1987; 
and lumbar strain after falling down 
steps and lifting boxes in November 
1986.  The examiner should also note 
the veteran's post-service low back 
injuries in November 1997 when she 
was involved in a motor vehicle 
accident, and in April 2001, when 
she fell in the mud, as well as 
numerous assessments of low back 
pain.)  The rationale for the 
opinions by the examiner should be 
set forth in detail.  If the 
examiner provides an opinion that is 
contrary to the opinion provided by 
the October 2001 VA neurological 
examiner, then the examiner should 
point to specific findings and 
medical authority to explain why his 
or her opinion differs.  

If the veteran fails to report for 
the examination, the RO should 
instruct the examiner to review the 
claims file and provide the above-
requested opinion based solely on a 
review of the record.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should undertake any additional 
evidentiary development deemed 
appropriate and re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in August 2003.  38 C.F.R. 
§ 19.31 (2003).  The veteran and her 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

